People v Armstead (2022 NY Slip Op 02515)





People v Armstead


2022 NY Slip Op 02515


Decided on April 19, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 19, 2022

Before: Gische, J.P., Webber, Scarpulla, Rodriguez, Higgitt, JJ. 


Ind. No. 239/16 Appeal No. 15745 Case No. 2019-4277 

[*1]The People of the State of New York, Respondent,
vShavaughn Armstead, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Molly Morgan of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J. at suppression motion; Mark Dwyer, J. at plea and sentencing), rendered March 8, 2019, convicting defendant of criminal possession of a weapon in the second degree, and sentencing her to a term of 3½ years, unanimously affirmed.
Defendant made a valid waiver of her right to appeal (see People v Thomas, 34 NY3 545 [2019], cert denied 589 US &mdash, 140 S Ct 2634 [2020]; People v Bryant, 28 NY3d 1094, 1096 [2016]). "The oral colloquy, taken together with a detailed written waiver, sufficiently explained that the waiver was comprehensive, and the explanation was not misleading" (People v Daniels, 198 AD3d 578, 578 [1st Dept 2021], lv denied 37 NY3d 1160 [2022] [internal citation omitted]). Defendant confirmed on the record that
she understood the waiver, and had discussed it with her attorney (see Thomas, 34 NY3d at 560). The waiver forecloses review of defendant's suppression claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 19, 2022